DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to communication filed on 1/27/2022.
Claims 1-18 are subject to examination.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8, 11-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palanki et al. U.S. Patent Publication # 2009/0074094 (hereinafter Palanki) in view of Almog et al. U.S. Patent Publication # 2003/0152112 (hereinafter Almog)
With respect to claim 1, Palanki teaches a network entity comprising: 
-receive, from a communication network, a plurality of input streams carrying symbol blocks (i.e. link signals to obtain receive symbols) to be transmitted onto a defined connection (Paragraph 81-83) over a plurality of predetermined time intervals (i.e. OFDM symbol index over different time intervals) (Paragraph 29-31);
-for each predetermined time interval, distribute each of the symbol blocks to be transmitted during the predetermined time interval (i.e. beacon symbol is sent in every N-th OFDM symbol period) to one of a plurality of output links (i.e. link signals) (Paragraph 30-32, 81-83); and
Palanki does not explicitly show adapt a transmission rate of the symbol blocks over the defined connection in response to varying characteristics of at least one among the output links and input streams.
Almog teaches adapt a transmission rate of the symbol blocks (i.e. link symbol transmission rate)  over the defined connection in response to varying characteristics of at least one among the output links and input streams (i.e. fast output links vs slow output links) (Paragraph 41).  It would have been obvious to one of ordinary skill in the art before the filing date of the applicant’s invention to implement Almog’s teaching in Palanki’s teaching to come up with adapting a transmission rate of the symbol blocks over defined connection.  The motivation for doing so would be buffer symbols arriving at the multiplex receiver so that symbols arriving via fast links may be held while waiting for symbols that are prior to these symbols in the data stream but arriving via slower links.  
With respect to claim 2, Palanki teaches the network entity of claim 1, wherein the varying characteristics are received by the network entity from another network entity or a network manager (i.e. each demodulator receiving from the terminal through base station)(Paragraph 82)
With respect to claim 3, Palanki teaches the network entity of claim 1,  wherein the scheduling circuitry is further configured to distribute each of the symbol blocks to be transmitted during the predetermined time interval, the processing circuitry is further configured to determine the one-to-one correspondence between each of the symbol blocks and one of the output links based on the varying characteristics (i.e. each modulator may process a respective output symbol stream to obtain an output sample stream to obtain a forward link signals also based on condition for the demodulator for the received signal)(Paragraph 81-82); and
With respect to claim 4, Palanki teaches the network entity of claim 1, wherein: the network entity further comprises a memory configured to store the one-to-one correspondence (paragraph 84); and the network entity is further configured to receive at least part of the one-to-one correspondence from the communication network entity prior to being stored in the memory (paragraph 81-82)
With respect to claim 5, Palanki teaches the network entity of claim 1, wherein the processing circuitry comprises: a multiplexer configured to produce a service stream from the input streams (paragraph 81-82); and a demultiplexer configured to distribute the service stream to the output links (paragraph 83); wherein the multiplexer and demultiplexer are configured to operate according to the one-to-one correspondence (Fig. 10 modulator/demodulators)(Paragraph 81-83)
With respect to claim 8, Palanki teaches the network entity of claim 1, wherein one or both of the input streams and the output links are arranged in frames of a time division multiplexing protocol (Paragraph 19)
With respect to claim 11, Palanki teaches a network entity comprising: processing circuitry configured:
-receive traffic (i.e. traffic data) from a defined connection comprising a plurality of input links (i.e. reverse links), each input link carrying symbol blocks(Paragraph 81, 82-83);
-associate each symbol block received during a predetermined time interval (i.e. scheduler for schedule transmission)(Paragraph 29-31, 81-82, 84)  with a corresponding one of a plurality of output streams according to one-to-one correspondence based on varying characteristics of at least one among the output streams and input links (i.e. each modulator may process a respective output symbol stream to obtain an output sample stream to obtain a forward links signals) (Paragraph 81-83);
-transmit the symbol blocks received during the predetermined time interval over the associated output streams (i.e. beacon symbol may  be sent in every N-th OFDM symbol periods, the transmission timeline maybe partitioned into units of frames with each frame including N-OFDM symbol periods and a beacon symbol may be sent in one OFDM symbol period of each frame)(Paragraph 29-30, 81-82, 84)
Although Palanki teaches defined connection using links (Paragraph 22) but explicitly teach transmission rate.  Almog explicitly teaches receiving traffic from a defined connection comprising plurality of input links each input link carrying symbol block (i.e. Provides examples of four links, the first link having an arbitrary link system, and the second, third and fourth links having a respective symbol transmission rate of two, five and two link) (Paragraph 29, 41, 42-44) and transmit the symbol blocks (i.e. each link having symbol) receiving during the predetermined time interval over the associated output stream (Paragraph 41-44).   It would have been obvious to one of ordinary skill in the art before the filing date of the applicant’s invention to implement Almog’s teaching in Palanki’s teaching to come up with adapting a transmission rate of the symbol blocks over defined connection.  The motivation for doing so would be buffer symbols arriving at the multiplex receiver so that symbols arriving via fast links may be held while waiting for symbols that are prior to these symbols in the data stream but arriving via slower links.  
With respect to claim 12, Palanki teaches network entity of claim 11, wherein the varying characteristics are received by the network entity from another network entity or a network manager (i.e. each demodulator receiving from the terminal through base station)(Paragraph 82)
With respect to claim 13, Palanki teaches a system configured to exchange traffic in a communication network over a defined connection comprising a plurality of links, the system comprising: a first network entity comprising first processing circuitry configured to:
-receive, from a communication network, a plurality of input streams carrying symbol blocks (i.e. Fig. 10 element link between transmit processor and TXMIMO processor) to be transmitted onto a defined connection (Paragraph 81) over a plurality of predetermined time intervals (i.e. OFDM symbol index over different time intervals) (Paragraph 29-31);
-for each predetermined time interval , distribute each of the symbol blocks to be transmitted during the predetermined time interval to one of a plurality of output links(i.e. beacon symbol is sent in every N-th OFDM symbol period) to one of a plurality of output links (i.e. link signals) (Paragraph 30-32, 81-83)
a second network entity comprising second processing circuitry configured to: receive the symbol blocks from the links of the defined connection (Paragraph 81, 82-83);
-associate each symbol block received during second predetermined time interval  (i.e. scheduler for schedule transmission)(Paragraph 29, 81-82, 84)  with a corresponding one of the plurality of output streams according to a one-to-one correspondence based on varying characteristics of at least one among the output streams and the links  (i.e. each modulator may process a respective output symbol stream to obtain an output sample stream to obtain a forward links signals) (Paragraph 81-83); transmit the symbol blocks received during the predetermined time interval over the associated output streams (i.e. beacon symbol may  be sent in every N-th OFDM symbol periods, the transmission timeline maybe partitioned into units of frames with each frame including N-OFDM symbol periods and a beacon symbol may be sent in one OFDM symbol period of each frame)(Paragraph 29-30, 81-82, 84)
Palanki does not explicitly show adapt a transmission rate of the symbol blocks over the defined connection in response to varying characteristics of at least one among the output links and input streams.
Almog teaches adapt a transmission rate of the symbol blocks over the defined connection in response to varying characteristics of at least one among the output links and input streams (Paragraph 41).  It would have been obvious to one of ordinary skill in the art before the filing date of the applicant’s invention to implement Almog’s teaching in Palanki’s teaching to come up with adapting a transmission rate of the symbol blocks over defined connection.  The motivation for doing so would be buffer symbols arriving at the multiplex receiver so that symbols arriving via fast links may be held while waiting for symbols that are prior to these symbols in the data stream but arriving via slower links.  
With respect to claim 14, Palanki teaches the system of claim 13, wherein the first network entity and/or second network entity is further configured to receive the varying characteristics from another network entity or a network manager (i.e. each demodulator receiving from the terminal through base station)(Paragraph 82)
With respect to claim 15, Palanki teaches a method, implemented by a network entity, the method comprising: 
-receiving, from a communication network, a plurality of input streams carrying symbol blocks (i.e. link signals to obtain receive symbols) to be transmitted onto a defined connection (Paragraph 81-83 over a plurality of predetermined time intervals (i.e. OFDM symbol index over different time intervals) (Paragraph 29-31);
-for each predetermined time interval , distribute each of the symbol blocks to be transmitted during the predetermined time interval  (i.e. beacon symbol is sent in every N-th OFDM symbol period) to one of a plurality of output links (i.e. link signals) (Paragraph 30-32, 81-83)
Palanki does not explicitly show adapt a transmission rate of the symbol blocks over the defined connection in response to varying characteristics of at least one among the output links and input streams.
Almog teaches adapt a transmission rate of the symbol blocks over the defined connection in response to varying characteristics of at least one among the output links and input streams (Paragraph 41).  It would have been obvious to one of ordinary skill in the art before the filing date of the applicant’s invention to implement Almog’s teaching in Palanki’s teaching to come up with adapting a transmission rate of the symbol blocks over defined connection.  The motivation for doing so would be buffer symbols arriving at the multiplex receiver so that symbols arriving via fast links may be held while waiting for symbols that are prior to these symbols in the data stream but arriving via slower links.  
With respect to claim 16, Palanki teaches method of claim 15, further comprising receiving the varying characteristics from another network entity or a network manager (i.e. each demodulator receiving from the terminal through base station)(Paragraph 82)
With respect to claim 17, Palanki teaches a method, implemented by a network entity, the method comprising: receive traffic from a defined connection comprising a plurality of input links (i.e. reverse links), each input link carrying symbol blocks(Paragraph 30, 81, 82-83);
-associate each symbol block received during a predetermined time interval (i.e. scheduler for schedule transmission)(Paragraph 29-30, 81-82, 84)  with a corresponding one of a plurality of output streams according to one-to-one correspondence based on varying characteristics of at least one among the output streams and input links (i.e. each modulator may process a respective output symbol stream to obtain an output sample stream to obtain a forward links signals) (Paragraph 81-83);
-transmit the symbol blocks received during the predetermined time interval over the associated output streams (i.e. beacon symbol may  be sent in every N-th OFDM symbol periods, the transmission timeline maybe partitioned into units of frames with each frame including N-OFDM symbol periods and a beacon symbol may be sent in one OFDM symbol period of each frame)(Paragraph 29-30, 81-82, 84)
Although Palanki teaches defined connection using links (Paragraph 22) but explicitly teach transmission rate.  Almog explicitly teaches receiving traffic from a defined connection comprising plurality of input links each input link carrying symbol block (i.e. provides examples of four links, the first link having an arbitrary link system, and the second, third and fourth links having a respective symbol transmission rate of two, five and two link) (Paragraph 29, 41, 42-44) and transmit the symbol blocks (i.e. each link having symbol) receiving during the predetermined time interval over the associated output stream (Paragraph 41-44).   It would have been obvious to one of ordinary skill in the art before the filing date of the applicant’s invention to implement Almog’s teaching in Palanki’s teaching to come up with adapting a transmission rate of the symbol blocks over defined connection.  The motivation for doing so would be buffer symbols arriving at the multiplex receiver so that symbols arriving via fast links may be held while waiting for symbols that are prior to these symbols in the data stream but arriving via slower links.  
With respect to claim 18, Palanki teaches the method of claim 17, further comprising receiving the varying characteristics from another network entity or a network manager (i.e. each demodulator receiving from the terminal through base station)(Paragraph 82)

Claims 6-7  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palanki et al. U.S. Patent Publication # 2009/0074094 (hereinafter Palanki) in view of Almog in view of Reddy et al. U.S. Patent Publication # 2008/0225935 (hereinafter Reddy)
With respect to claim 6, Palanki and Almog teaches the network entity of claim 1, but fails to teach wherein the input streams comprise at least one constant data rate input stream and at least one non-constant data rate input stream.
Reddy teaches the input streams comprise at least one constant data rate input stream and at least one non-constant data rate input stream (Paragraph 20).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Reddy’s teaching in Palanki and Almog’s teaching to come up with having at least one stream comprising one constant data rate input stream and at least one non-constant data rate input stream.  The motivation for doing so would be to accommodate the filtering requirements and incoming data stream characteristics.
With respect to claim 7, Palanki, Almog and  Reddy teaches the network entity of claim 6, but Reddy further teaches wherein a sum of the symbol blocks of the at least one non-constant data rate input stream is adapted according to a difference between a sum of the symbol blocks of the output links and a sum of the symbol blocks of the constant rate input streams (paragraph 20, 21, 37-38)
Claims 9-10  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palanki et al. U.S. Patent Publication # 2009/0074094 (hereinafter Palanki) in view of Almog in view of Satou et al. U.S. Patent Publication # 2004/0224673 (hereinafter Satou)
With respect to claim 9, Palanki and Almog teaches the network entity of claim 1, but does not teach wherein the network entity further comprises a point-to-point radio transmitter.
Satou teaches wherein the network entity further comprises a point-to-point radio transmitter (Paragraph 41-42).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Satou’s teaching in Palanki and Almog’s teaching to come up with having networking entity comprises a point-to-point transmitter.  The motivation for doing so would be to terminate the radio line with respective radio node using the communication protocol. 
With respect to claim 10, Palanki and Almog teaches the network entity of claim 1, but does not teach wherein the network entity further comprises a point-to-point radio receiver (Paragraph 26, 29)
Satou teaches wherein the network entity further comprises a point-to-point radio receiver (Paragraph 41-42).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Satou’s teaching in Palanki and Almog’s teaching to come up with having networking entity comprises a point-to-point receiver.  The motivation for doing so would be to terminate the radio line with respective radio node using the communication protocol. 
Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1-18have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 1/27/2022 with respect to ““output links” form a defined connection” have been fully considered but they are not persuasive. 
Applicant states Palanki does not teach that its putative “output links” form a defined connection. 
First Examiner would like to point out that according to specification of the current application, in Paragraph 18, it states that “defined connection is any type of connection, physical or logical, suitable for being established between the network entity and another network entity”.  This means any type of physical or logical connection between two entities.  Palanki teaches a terminal may communicate with a base station via a forward and revere link (Paragraph 22, 81-83).  Therefore, Palanki teaches receive, from a communication network, a plurality of input streams carrying symbol blocks (i.e. link signals to obtain receive symbols) to be transmitted onto a defined connection (Paragraph 81-83) over a plurality of predetermined time intervals (i.e. OFDM symbol index over different time intervals) (Paragraph 29-31);
In Paragraph 30-32, 81-83, Palanki teaches for each predetermined time interval , distribute each of the symbol blocks to be transmitted during the predetermined time interval (i.e. beacon symbol is sent in every N-th OFDM symbol period) to one of a plurality of output links (i.e. link signals) (Paragraph 30-32, 81-83)
Palanki does not explicitly show adapt a transmission rate of the symbol blocks over the defined connection in response to varying characteristics of at least one among the output links and input streams.
Almog teaches adapt a transmission rate of the symbol blocks (i.e. link symbol transmission rate)  over the defined connection in response to varying characteristics of at least one among the output links and input streams (i.e. fast output links vs slow output links) (Paragraph 41).  It would have been obvious to one of ordinary skill in the art before the filing date of the applicant’s invention to implement Almog’s teaching in Palanki’s teaching to come up with adapting a transmission rate of the symbol blocks over defined connection.  The motivation for doing so would be buffer symbols arriving at the multiplex receiver so that symbols arriving via fast links may be held while waiting for symbols that are prior to these symbols in the data stream but arriving via slower links.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A).  Wang et al. U.S. Patent Publication # 2010/0067480 which teaches TDMA module creating DM slots and demultiplexing circuitry inserting within the TDM  slots OFDM symbols and associating the TDM slots with data sub-streams.
B).  Jokela et al. U.S. Patent Publication # 2009/0190677 which teaches distributing physical layer pre-signaling data among preamble symbols.
C).  Vare et al. U.S. Patent Publication # 2009/0187949 which teaches allocating for a super frame suing length of the slots in terms of number of OFDM symbols or fractions of OFDM symbols. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453